Title: James Madison to Robert Walsh, 31 January 1831
From: Madison, James
To: Walsh, Robert


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                Jany. 31. 1831.
                            
                        
                        Confidential
                        
                        I just discover that in the paper inclosed this morning, for the National Gazette, a correction was not made
                            which I presume this will be in time to have supplied. I ask the favor then that in the 4th. paragraph, from the end, the
                            words "and he saw at the same time no escape from all these dangers but", be erased; and "whilst the escape from these
                            dangers, presented to him, was" be inserted.
                        
                        
                            
                                J. M.
                            
                        
                    